
	
		II
		110th CONGRESS
		2d Session
		S. 2618
		IN THE SENATE OF THE UNITED STATES
		
			February 8
			 (legislative day, February 6), 2008
			Ms. Klobuchar (for
			 herself, Mr. Isakson,
			 Mr. Brown, Ms.
			 Collins, Mr. Coleman, and
			 Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for
		  research with respect to various forms of muscular dystrophy, including Becker,
		  congenital, distal, Duchenne, Emery-Dreifuss facioscapulohumeral, limb-girdle,
		  myotonic, and oculopharyngeal muscular dystrophies.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Paul D. Wellstone Muscular
			 Dystrophy Community Assistance, Research, and Education Amendments Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)The muscular
			 dystrophies are devastating diseases that have a significant impact on quality
			 of life, not only for the individual who experiences its painful symptoms and
			 resulting disability, but also for family members and caregivers.
			(2)Duchenne muscular
			 dystrophy (referred to in this section as DMD) is the most common
			 lethal genetic disorder of childhood worldwide, affecting approximately 1 in
			 every 3,500 boys born each year around the globe. It is characterized by a
			 rapidly progressive muscle weakness that almost always results in death from
			 respiratory or cardiac failure, typically in the late teens or twenties.
			(3)Myotonic muscular
			 dystrophy is the second most prominent form of muscular dystrophy and the type
			 most commonly found in adults, affecting an estimated 1 in 8,000 people.
			 However, it can affect people of any age, from birth to old age. Described as
			 the most variable disease known in medicine, it is multisystemic and can cause
			 not only muscle atrophy and myotonia, but also serious cardiac, respiratory,
			 endocrine, gastrointestinal, skeletal and central nervous system complications,
			 as well as problems with the eyes, teeth, and hair. As it passes from one
			 generation to the next, it generally worsens with earlier onset. Congenital
			 myotonic muscular dystrophy is the most severe form of myotonic muscular
			 dystrophy affecting infants and causing severe cognitive delays. It often
			 causes sudden death; however, others can live for many years with this slowly
			 degenerative disorder.
			(4)Facioscapulohumeral
			 muscular dystrophy (referred to in this section as FSHD) is the
			 second most prevalent adult muscular dystrophy and the third most prevalent
			 muscular dystrophy of men, women and children. It is inherited genetically and
			 has an estimated incidence of 1 in 20,000 persons. Many leading FSHD scientists
			 note that the prevalence may be 3 times higher due to undiagnosed and
			 misdiagnosed cases. FSHD, affecting between 15,000 to 40,000 persons, causes a
			 lifelong progressive and severe loss of all skeletal muscles gradually bringing
			 weakness and reduced mobility. It is genetically transmitted to children, can
			 occur spontaneously, and may affect entire families. Persons with FSHD may also
			 experience hearing loss, vision problems, and respiratory insufficiency; some
			 may become severely physically disabled and spend decades in a wheelchair and
			 on a ventilator. FSHD is caused by a novel epigenetic phenomenon not found in
			 other forms of muscular dystrophy and is caused by a contraction of repetitive
			 DNA previously thought to be junk DNA. The unique epigenetic
			 structure of FSHD is unprecedented in other muscular dystrophies and genetic
			 disorders and demands novel approaches and new research groups. Understanding
			 this mechanism will have great benefit to other areas of biomedical research
			 including cancer and other disease of epigenetic origin.
			(5)Congenital
			 muscular dystrophies represent a group of distinct diseases, which begin at
			 birth, with varying severity and involvement of both muscle strength and brain.
			 These diseases often lead to premature infant death, or severely disabled young
			 children who require 24-hour care given their developmental delay compounded by
			 muscle weakness. Other children live to young adulthood and typically require
			 the use of a wheelchair for mobility.
			(6)Forms of muscular
			 dystrophy affecting children and adults include Becker, congenital, distal,
			 Duchenne, Emery-Dreifuss, facioscapulohumeral, limb-girdle, myotonic, and
			 oculopharyngeal muscular dystrophies. The limb-girdle muscular dystrophies are
			 of 15 known different types.
			(7)Each of the
			 muscular dystrophies, though distinct in progressivity and severity of
			 symptoms, has a devastating impact on hundreds of thousands of children and
			 adults throughout the United States and worldwide, as well as imposes severe
			 physical and economic burdens on those affected. In many of the muscular
			 dystrophies, there are associated medical problems arising from pulmonary
			 issues, respiratory insufficiency, cardiomyopathy, which in many cases is the
			 cause of death for persons with muscular dystrophy.
			(8)In the 5 years
			 since enactment of the Muscular Dystrophy Community Assistance, Research and
			 Education Amendments of 2001 (the MD-CARE Act (Public Law 107–84)), and due
			 directly to the momentum established by such Act, progress has been made in the
			 battle against the muscular dystrophies.
			(9)Investments made
			 by the Federal Government as a result of the MD-CARE Act include the creation
			 of the MD Coordinating Committee (MDCC), the development of the MDCC Action
			 Plan, expansion of the National Institutes of Health (referred to in this
			 section as the NIH) research portfolios, establishment of 6 Paul
			 D. Wellstone Muscular Dystrophy Cooperative Research Centers, funding of a
			 $15,400,000 National Institutes of Health U54 grant and others focused on DMD,
			 development of the Muscular Dystrophy Surveillance, Tracking and Research
			 Network (MD STARnet), and the launch of a comprehensive education and outreach
			 initiative.
			(10)In the past few
			 years, the NIH program in translational research in muscular dystrophy has
			 grown significantly and funded a number of large-scale projects to further the
			 development of therapies for muscular dystrophy. As part of this program, the
			 National Institute of Neurological Disorders and Stroke (NINDS) and the
			 National Institute of Arthritis and Musculoskeletal and Skin Diseases (NIAMS)
			 of the National Institutes of Health (NIH) awarded a $15,400,000, 5-year
			 cooperative agreement to develop new small molecule drugs for the treatment of
			 DMD and potentially other forms of muscular dystrophy as well. The project is a
			 unique research collaboration between private, public, and nonprofit partners
			 to build upon previous research and discovery work originally initiated by
			 non-profit partners to identify new treatments for muscular dystrophy. Also
			 through the translational program, 3 other major cooperative agreements have
			 been awarded for highly targeted therapy development projects in the muscular
			 dystrophies.
			(11)Due to the
			 initiatives made possible through the MD-CARE Act, national nonprofit
			 organizations have joined in model strategic collaborations with academic
			 research institutions, public funders of muscular dystrophy research, and
			 industry to expand investments in muscular dystrophy research activities and to
			 create new platforms for translational research. These have led to the
			 development of the first potential therapies for DMD, myotonic,
			 facioscapulohumeral, limb-girdle, and other conditions that are proceeding
			 through clinical trials.
			(12)Advancements in
			 care have helped prolong life and quality of life for patients with muscular
			 dystrophy.
			(13)Notwithstanding
			 these promising developments, the majority of the directions envisioned by the
			 Action Plan for the Muscular Dystrophies, developed pursuant to the MD-CARE
			 Act, have not been realized. Where recent momentum has been achieved, its
			 sustainability is fragile and directly dependent upon continued Federal support
			 for the early phase planning and programs created through the MD-CARE
			 Act.
			(14)There remains a
			 shortage of qualified researchers in the field of muscular dystrophy research.
			 Many family physicians and health care professionals still lack the knowledge
			 and resources to detect and properly diagnose muscular dystrophy as early as
			 possible, thus delaying management of symptoms in cases that go undetected or
			 misdiagnosed.
			(15)As new
			 understandings of the genetic basis for disease and potential treatment has
			 emerged, the public and health care communities are in urgent need of education
			 and outreach to ensure competent, informed engagement in genetic testing and
			 counseling and appropriate patient characterization so that patients are able
			 to participate in new avenues of research and clinical trials.
			(16)As basic
			 research into the muscular dystrophies points the way to new therapeutic
			 targets, there is an urgent need to support the clinical research
			 infrastructure necessary to bring these therapeutic leads to human trials;
			 these infrastructure needs include validated endpoints, current natural history
			 studies, biomarkers, clinical research networks, patient registries, and
			 databases.
			(17)In order to
			 improve lives and develop effective treatments for individuals with muscular
			 dystrophy, there must be improved communications and partnerships between
			 patients, patient advocacy, researchers, and clinical care providers. To that
			 end, renewed effort to work together by all parties is a critical element for
			 successful outcomes in the years to come.
			(18)Continued focus
			 and investment are required to build on the current momentum, respond to public
			 need, and ensure that federally funded research and other innovation is
			 translated to therapeutic targets as quickly as possible.
			3.Expansion,
			 intensification, and coordination of activities of National Institutes of
			 Health with respect to research on muscular dystrophySection 404E of the Public Health Service
			 Act (42 U.S.C. 283g) is amended—
			(1)in subsection
			 (a)(1), by inserting the National Heart, Lung, and Blood
			 Institute, after Child Health and Human
			 Development,;
			(2)in subsection
			 (b)(1), by adding at the end the following: Such centers of excellence
			 shall be known as the Paul D. Wellstone Muscular Dystrophy Cooperative
			 Research Centers.; and
			(3)by adding at the
			 end the following:
				
					(h)Clinical
				researchThe Coordinating Committee shall give special
				consideration to the urgent need to enhance the clinical research
				infrastructure required to test emerging therapies for the various forms of
				muscular dystrophy by prioritizing the achievement of those goals in the plan
				related to this topic.
					(i)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2008
				through
				2012.
					.
			4.Development and
			 expansion of activities of Centers for Disease Control and Prevention with
			 respect to epidemiological research on muscular dystrophySection 317Q of the Public Health Service
			 Act (42 U.S.C. 247b–18) is amended—
			(1)by redesignating
			 subsection (d) as subsection (f); and
			(2)by inserting
			 after subsection (c) the following:
				
					(d)DataIn
				carrying out this section, the Secretary shall ensure that any data on patients
				that is collected as part of the Muscular Dystrophy Surveillance, Tracking and
				Research Network (referred to in this section as the MD STARnet)
				under a grant under this section is regularly updated to reflect changes in
				patient condition over time, particularly with respect to any improvements
				realized through patient adherence to care considerations or utilization of a
				treatment or therapy.
					(e)Reports and
				tracking
						(1)Annual
				reportNot later than 18 months after the date of enactment of
				the Paul D. Wellstone Muscular Dystrophy Community Assistance, Research, and
				Education Amendments Act of 2008, and annually thereafter, the Director of the
				Centers for Disease Control and Prevention shall submit to the appropriate
				committees of Congress a report—
							(A)concerning the
				activities carried out by MD STARnet sites funded under this section during the
				year for which the report is prepared;
							(B)containing the
				data collected and findings derived from the MD STARnet sites each fiscal year
				(as funded under a grant under this section during the periods of fiscal years
				2008 through 2012); and
							(C)that every 2
				years outlines prospective data collection objectives and strategies.
							(2)Tracking health
				outcomesThe Director of the Centers for Disease Control and
				Prevention shall make publicly available prospective health outcome data on the
				health and survival of people with muscular
				dystrophy.
						.
			5.Information and
			 educationSection 5 of the
			 Muscular Dystrophy Community Assistance, Research and Education Amendments of
			 2001 (42 U.S.C. 247b–19) is amended—
			(1)by redesignating
			 subsection (c) as subsection (d); and
			(2)by inserting
			 after subsection (b), the following:
				
					(c)Requirements of
				the Centers for Disease Control and PreventionIn carrying out
				this section, the Director of the Centers for Disease Control and Prevention
				shall—
						(1)partner with
				leaders in the muscular dystrophy patient community; and
						(2)widely
				disseminate the Duchenne-Becker Muscular Dystrophy care considerations
				described in section 904 as broadly as possible, including through partnership
				opportunities with the muscular dystrophy patient
				community.
						.
			6.Standards of
			 carePart A of title IX of the
			 Public Health Service Act (42 U.S.C. 299 et seq.) is amended by adding at the
			 end the following:
			
				904.Standards of
				care relating to muscular dystrophyThe Director shall—
					(1)evaluate the
				available scientific evidence for the appropriate medical or patient
				organizations for purposes of the development and issuance of an initial set of
				care considerations for Duchenne-Becker Muscular Dystrophy and provide ongoing
				review and updates where appropriate; and
					(2)replicate the
				same systematic review methodology used to develop the Duchenne-Becker Muscular
				Dystrophy care considerations developed under paragraph (1) as a model for
				other muscular
				dystrophies.
					.
		
